The position held by the applicant in the department of public works was of a clerical nature. It could only be filled by one having special knowledge; but that he had. The performance of its duties did not require any technical or professional education, and the trial court was fully warranted in finding that he was to be classed as a clerk, notwithstanding his title of "examiner of records."
It follows that he could only be removed "for sufficient cause duly shown, which cause shall not be political."
By the words "duly shown," it is implied that opportunity shall be given before the removal for a hearing as to the sufficiency of the cause. Fisher, Brown  Co. v. Fielding,67 Conn. 91, 103. None having been afforded, the order of removal, under § 120 of the charter, was "null and void."
The Superior Court therefore properly overruled the claim, that if the director of public works believes one of his clerks to be inefficient, he can remove him without notice. His general power of appointment, had it been allowed to stand without qualification, would naturally imply a power *Page 124 
of removal equally broad. Parsons v. United States, 167 U.S. 324. But this implication is controlled by the provisions for establishing a civil service. One main object of these was to limit the exercise of an authority so liable to abuse, and thus secure minor officials from subjection to influences of fear or favor, so long as they discharge their duties well, and do nothing to disgrace their public station.
After the civil service rules were adopted, no clerk in the department of public works could be appointed, except upon examination (Charter, § 119). It is argued that the applicant was virtually reappointed, by being permitted to hold over, and so was properly removed, because he was never examined. No such claim was made in the trial court, or raised by the appeal.
It is also contended that mandamus is not the proper form of remedy. Inasmuch as the controversy is one as to the right to a municipal office of trust and profit, by virtue of a system established by law to maintain a proper civil service, this objection is without foundation.
Exception might well have been, but was not, taken to the issue of the writ in favor of the applicant, instead of in the name of the State, at his relation. State v. Towers,71 Conn. 657, 663.
The judgment file, after describing the pleadings, proceeds as follows: "The court having fully heard the parties, it is adjudged and decreed that a peremptory writ of mandamus issue, requiring," etc. No finding of the facts in issue is made, except in the special finding (to which there is no reference) prepared for the purpose of the appeal. This is a grave defect. Every judgment file should show upon its face what is the foundation of the judgment. Scholfield G. P. Co. v. Scholfield, 70 Conn. 500. As, however, no reason of appeal is assigned for this cause, we mention it only to recall to the attention of clerks and of the bar the extreme importance of having judgment files properly prepared.
   There is no error.
In this opinion the other judges concurred.